Judgment unanimously affirmed. Memorandum: Viewed in the light most favorable to the People (see, People v Ford, 66 NY2d 428, 437), the evidence amply supports the verdict. Credibility of the witnesses was for the jury to resolve (see, People v De Tore, 34 NY2d 199, 206-207, cert denied sub nom. Wedra v New York, 419 US 1025; People v Christian, 139 AD2d 896, Iv denied 71 NY2d 1024), and based upon our independent review of the record the verdict was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant waived his right to challenge the evidence seized from his apartment by failing to make a suppression motion (see, CPL 710.70 [3]; *967People v Bertolo, 65 NY2d 111, 121; People v Martinez, 105 AD2d 873, 874). In view of the court’s curative instructions, the prosecutor’s improper comments on summation did not deprive defendant of a fair trial. On this record defendant’s sentence is not excessive. (Appeal from judgment of Monroe County Court, Connell, J. — robbery, first degree; grand larceny, fourth degree.) Present — Callahan, J. P., Doerr, Green, Balio and Davis, JJ.